Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 10/06/2022. In virtue of this communication, claims 1-9 and 20-29 are currently pending in this Office Action.

Election/Restrictions
2.	Applicant’s election without traverse of Group I with claim 1-9 and 20-25 in the reply filed on 10/06/2022 is acknowledged.

	Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-9 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al. Pub. No.: US 2016/0262066 A1 in view of Paladugu et al. Pub. No.: US 2019/0253945 A1. 

Claim 1
Ozturk discloses an apparatus (fig. 4-6 & 8-10), comprising: 
a processor (dual link handover module in fig. 4, 7-8 & 11; par. 0077, UE may include a processor) configured to cause a user equipment device (UE) (UE in fig. 7) to, in association with a multi-connectivity handover (dual connectivity handover processes in fig. 11-17) with a source base station (SBS) (105-a in fig. 2) and a target base station (TBS) (105-b in fig. 2): 
transmit a measurement report to the SBS (UE may respond with a measurement report in par. 0052), the measurement report triggered based on a measurement event configured by the SBS (par. 0052,  the source base station may configure UE with procedure measuring the signal quality of neighboring base stations); 
receive radio resource control (RRC) signaling from the SBS (1205 in fig. 12), the RRC signaling including a handover command (as par. 0113, step 1205 in fig. 12 by referring to fig. 2-3, and in fig. 2 and par. 0057, UE receives a handover command from a source base station), the handover command including an indication for multi- connectivity support during handover by the SBS and the TBS (par. 0061 and fig. 2 explains signaling between UE and a source base station to indicate or negotiate a dual handover capability during RRC configuration as in 1205 in fig. 12); 
configure a first protocol stack associated with the SBS (UE may have a protocol stack for communicating with source base station in par. 0056) and a second protocol stack associated with the TBS (par. 0059 explains dual RLC/PDCP protocol stacks for both cells, i.e., SBS & TBS, during handover); and 
process a packet data convergence protocol (PDCP) protocol data unit (PDU) received at the UE during the handover (par. 0060, UE may receive PDCP PDUs from both base station).
	Although Ozturk does not explicitly show: “process a packet data convergence protocol (PDCP) protocol data unit (PDU) received at the UE during the handover, using the first protocol stack or the second protocol stack”, the claim limitation is considered obvious by the following rationales.
	In fact, Ozturk explains that UE would receive PDCP PDU from both source and target cells during handover (par. 0060) and a single RLC/PDCP protocol stack during handover (par. 0059). Thus, Ozturk would have rendered obvious. To advance the prosecution, further evidence for selecting a protocol stack for dual connectivity handover process. In particular, Paladugu teaches a source protocol stack and a target protocol stack (fig. 9, 11, 13, 16 & 18, see par. 0190) and switching from a source protocol stack to a target protocol stack (switching from 1655 to 1650 in fig. 16 and par. 0205-0206; see 1825 in fig. 18A). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify dual link handover of Ozturk by providing enhanced make-before-break handover as taught in Paladugu. Such a modification would have provided a user equipment make-before-break handover to concurrently communicate with a source base station and a target base station so that spectral efficiency and wireless services could be improved with a lowered costs and a user of new spectrum  as suggested in par. 0005-0006 in Paladugu.

Claim 2
Ozturk, in view of Paladugu, discloses the apparatus of claim 1, wherein the processor is further configured to cause the UE to perform one of the following: 
process the PDCP PDU using the first protocol stack, based on detecting the PDCP PDU originates from the SBS (Paladugu, par. 0117, a UE uses a source protocol stack to communicate with a source via a bearer; see par. 0238 for transmitting/receiving PDCP PDU based on PDCP SNs assigned to target or source in par. 0238 in order to avoid collision); or 
process the PDCP PDU using the second protocol stack, based on detecting the PDCP PDU originates from the TBS (Paladugu, target protocol stack in par. 0118 and fig. 18A-B in view of switching to target protocol stack in 1825 in fig. 18A; see using SN assigned for target BS in par. 0238 for transmission; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 3
Ozturk, in view of Paladugu, discloses the apparatus of claim 1, wherein to configure the first protocol stack and the second protocol stack (Paladugu, source protocol stack in and target protocol stack in in fig. 9A-B, 11, 13 & 18A-B), the processor is further configured to cause the UE to: 
configure a first set of security keys for integrity and deciphering operations of data received from the SBS (Paladugu, par. 0117, a security key of the source protocol stack handled by PDCP, and par. 0118 explains that UE maintains security keys of the source protocol stack for ciphering/deciphering, integrity protection/verification); and 
configure a second set of security keys for integrity and deciphering operations of data received from the TBS (Paladugu, par. 0118, UE maintains security keys of the target protocol stack for ciphering/deciphering, integrity protection/verification; hence, the combined prior art renders the claim obvious).

Claim 4
Ozturk, in view of Paladugu, discloses the apparatus of claim 1, wherein the processor is further configured to cause the UE to: 
determine a sequence number (SN) of the PDCP PDU received at the UE during the handover (Paladugu, SN status transfer during handover in par. 0066, 0112 & 0141 and fig. 12; par. 0238, PDCP SN assigned to target gNB and source gNB; therefore, the combined prior art reads on the claim).

Claim 5
Ozturk, in view of Paladugu, discloses the apparatus of claim 4, wherein the processor is further configured to cause the UE to: 
perform integrity and deciphering operations of the PDCP PDU to generate a deciphered PDCP PDU using a first set of security keys associated with the SBS or a second set of security keys associated with the TBS based on whether the PDCP PDU is received from the SBS or the TBS (Paladugu, using the security keys from the two protocol stacks for ciphering/deciphering, integrity protection/verification in par. 0116, 0118 & 0121; accordingly, one of ordinary skill in the art would have expected the combined prior art to perform equally to the claim, see MPEP 2143, KSR Exemplary Rationale G).

Claim 6
Ozturk, in view of Paladugu, discloses the apparatus of claim 5, wherein the processor is further configured to cause the UE to: 
store the deciphered PDCP PDU in a common buffer shared between the first protocol stack and the second protocol stack (Paladugu, deciphering in par. 0116, 0118, 0121 & 0264 and the protocol stacks for buffering in par. 0084 and see 1815 in fig. 18A and 1845 in fig. 18B; and thus, the combined prior art would have performed equally well to the claim).

Claim 7
Ozturk, in view of Paladugu, discloses the apparatus of claim 6, wherein the processor is further configured to cause the UE to: 
perform reordering to associate the deciphered PDCP PDU with the first protocol stack or the second protocol stack, based on the determined SN (Paladugu, reordering in par. 0085 & 0112, and reordering for retransmission with security keys of the two protocol stacks in par. 0116, 0118, 0121); and 
perform robust header compression (ROHC) decompression of the deciphered PDCP PDU, subsequent to the reordering (Ozturk, ROHC in par. 0048; Paladugu, PDCP robust header compression in par. 0081; for these reasons, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 8
Ozturk, in view of Paladugu, discloses the apparatus of claim 1, wherein the processor is further configured to cause the UE to: 
release the SBS based on a release command from the TBS (Ozturk, UE context release in 380 of fig. 3; Paladugu, from the target BS or source BS to release the connection with the source BS in par. 0066; 870 in fig. 8; 1720 in fig. 17B); 
transmit a release completion message to the TBS (Paladugu, 875 in fig. 8; 1722 in fig. 17B); and 
remove the first protocol stack associated with the SBS (Paladugu, releasing source protocol stack in fig. 17B; and thus, the combined prior art renders the claim obvious).

Claim 9
Ozturk, in view of Paladugu, discloses the apparatus of claim 8, wherein the processor is further configured to cause the UE to, prior to the release command from the TBS:
perform a random access channel (RACH) procedure with the TBS (Ozturk, RACH procedure performed by UE in par. 0051, 0057 & 0061); Paladugu, 1711 in fig. 17A completes RRC connection reconfiguration complete using RACH in par. 0219); and 
transmit a RRC reconfiguration complete message to the TBS (Paladugu, 1722 in fig. 17B, RRC Reconfiguration complete; accordingly the combined prior art reach on the claim).

Claim 20
Ozturk discloses a user equipment device (UE) (UE in fig. 2-9), comprising:
	a radio (transceiver 735 in fig. 7): and 
a processor (processor 705 in fig. 7) operably connected to the radio (bus 745 connected to transceiver 745 and processor 705 in fig. 7) and configured to cause the UE to, in association with a multi-connectivity handover (dual link handover module in fig. 4, 8 & 11) with a source base station (SBS) (source BS in fig. 2-3) and a target base station (TBS) (target BS in fig. 2-3): 
transmit a measurement report to the SBS (UE may respond with a measurement report in par. 0052), the measurement report triggered based on a measurement event configured by the SBS (par. 0052,  the source base station may configure UE with procedure measuring the signal quality of neighboring base stations); 
receive radio resource control (RRC) signaling from the SBS (1205 in fig. 12), the RRC signaling including a handover command (as par. 0113, step 1205 in fig. 12 by referring to fig. 2-3, and in fig. 2 and par. 0057, UE receives a handover command from a source base station), the handover command including an indication for multi- connectivity support during handover by the SBS and the TBS (par. 0061 and fig. 2 explains signaling between UE and a source base station to indicate or negotiate a dual handover capability during RRC configuration as in 1205 in fig. 12); 
configure a first protocol stack associated with the SBS (UE may have a protocol stack for communicating with source base station in par. 0056) and a second protocol stack associated with the TBS (par. 0059 explains dual RLC/PDCP protocol stacks for both cells, i.e., SBS & TBS, during handover); and 
process a packet data convergence protocol (PDCP) protocol data unit (PDU) received at the UE during the handover (par. 0060, UE may receive PDCP PDUs from both base station).
	Although Ozturk does not explicitly show: “process a packet data convergence protocol (PDCP) protocol data unit (PDU) received at the UE during the handover, using the first protocol stack or the second protocol stack”, the claim limitation is considered obvious by the following rationales.
	In fact, Ozturk explains that UE would receive PDCP PDU from both source and target cells during handover (par. 0060) and a single RLC/PDCP protocol stack during handover (par. 0059). Thus, Ozturk would have rendered obvious. To advance the prosecution, further evidence for selecting a protocol stack for dual connectivity handover process. In particular, Paladugu teaches a source protocol stack and a target protocol stack (fig. 9, 11, 13, 16 & 18, see par. 0190) and switching from a source protocol stack to a target protocol stack (switching from 1655 to 1650 in fig. 16 and par. 0205-0206; see 1825 in fig. 18A). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify dual link handover of Ozturk by providing enhanced make-before-break handover as taught in Paladugu. Such a modification would have provided a user equipment make-before-break handover to concurrently communicate with a source base station and a target base station so that spectral efficiency and wireless services could be improved with a lowered costs and a user of new spectrum  as suggested in par. 0005-0006 in Paladugu.

Claim 21-25
	Claims 21-25 are device claims corresponding to apparatus claims 2, 4, 5, 8, and 9. All of the limitations are found reciting the same scopes of the respective limitations in claims 2, 4, 5, 8 and 9 such that claim 21 is compared to claim 4, claim 22 to claim 5, claim 23 to claim 8, claim 24 to claim 9 and claim 25 to claim 2. Accordingly, claims 21-25 are considered obvious by the same rationales applied in the rejection of claims 2, 4, 5, 8, and 9 respectively set forth above.
 
Claim 26
Claim 26 is a method claim at a source base station side corresponding to claim 1 and claim 20. All of the limitations are found reciting the same scopes of the limitations of claim 1 or claim 20. Accordingly, claim 26 is considered obvious by the same rationales applied in the claim rejection of claim 1 or claim 20 set forth above.


Claim 27
Ozturk, in view of Paladugu, discloses The method of claim 26, further comprising:
configuring a first set of security keys for integrity of data transmitted by the SBS (Paladugu, par. 0116-0117, a security key of a source protocol stack; performing integrity protection/verification for a source protocol stack in par. 0118 and hence, the combined prior art renders the claim obvious).

Claim 28
Ozturk, in view of Paladugu, discloses The method of claim 27, further comprising:
configuring a second set of security keys for integrity of data transmitted by the TBS (Paladugu, par. 0116-0117, a security key of a target protocol stack; performing integrity protection/verification for a target protocol stack in par. 0118 and hence, the combined prior art renders the claim obvious).

Claim 29
Ozturk, in view of Paladugu, discloses the method of claim 26, further comprising:
transmitting, from the TBS to the UE, a release command (Ozturk, UE context release in 380 of fig. 3; Paladugu, from the target BS or source BS to release the connection with the source BS in par. 0066; 870 in fig. 8; 1720 in fig. 17B); and 
receiving, from the UE by the TBS, a release completion message (Paladugu, 1722 in fig. 17B, RRC Reconfiguration complete; accordingly the combined prior art reach on the claim).

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAN HTUN/
Primary Examiner, Art Unit 2643